IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


SEAGRAVE FIRE APPARATUS, LLC     : No. 185 EAL 2018
                                 :
                                 :
            v.                   : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
                                 :
CNA D/B/A CONTINENTAL CASUALTY   :
COMPANY AND THE CONTINENTAL      :
INSURANCE COMPANY; AND           :
LEXINGTON INSURANCE COMPANY      :
D/B/A NATIONAL UNION FIRE        :
INSURANCE COMPANY OF             :
PENNSYLVANIA AND AMERICAN        :
INTERNATIONAL SPECIALTY LINES    :
INSURANCE COMPANY; AND           :
NATIONWIDE ON BEHALF OF LIBERTY :
MUTUAL D/B/A EMPLOYERS MUTUAL    :
LIABILITY, OTHERWISE KNOWN AS    :
WAUSAU INSURANCE; AND RSUI D/B/A :
LANDMARK AMERICAN INSURANCE      :
COMPANY; AND ACE D/B/A           :
CENTENNIAL INSURANCE COMPANY,    :
CENTURY INDEMNITY, CAL UNION,    :
INA/AETNA, CIGNA INSURANCE       :
COMPANY, INSURANCE COMPANY OF :
NORTH AMERICA AND WESTCHESTER :
FIRE INSURANCE COMPANY; AND      :
CHARTIS INSURANCE D/B/A AMERICAN :
HOME ASSURANCE; AND AXIS         :
SURPLUS INSURANCE COMPANY; AND :
ROYAL SURPLUS LINES D/B/A        :
ARROWPOINT; AND ONEBEACON        :
D/B/A EMPLOYERS LIABILITY        :
ASSURANCE; AND THE HARTFORD      :
D/B/A NEW ENGLAND REINSURANCE    :
AND FIRST STATE INSURANCE        :
COMPANY; AND ZURICH D/B/A NORTH :
INSURANCE COMPANY OF NEW YORK :
AND STEADFAST INSURANCE          :
COMPANY; AND LEXINGTON           :
CASUALTY INSURANCE D/B/A         :
AMERICAN HOME ASSURANCE          :
(CHARTIS); AND INTERSTATE FIRE             :
AND CASUALTY COMPANY D/B/A                 :
FIREMAN'S FUND; AND ADMIRAL                :
INSURANCE COMPANY; AND CRUM                :
AND FORSTER D/B/A UNITED STATES            :
FIRE INSURANCE COMPANY                     :
                                           :
                                           :
PETITION OF: ADMIRAL INSURANCE             :
COMPANY                                    :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.




                                [185 EAL 2018] - 2